Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 24 March 2022. Claims 23-35 are pending and have been considered as follows. Claims 1-22 are cancelled.
Response to Arguments
	Applicant has cancelled claims 1-22; therefore, all objections and rejections previously on the record for claims 1-22 as set forth in the office action of 29 December 2021 are moot. In an effort to expedite prosecution, Examiner will respond to the arguments made by the Applicant which also apply to the new claims 23-35:
	Regarding 35 USC 101, Applicant argues “Applicant notes that claim 1 specifically recites "generating, by the server, traveling path information for passing from the location of the plurality of terminals through the final gathering place to the destination." This is a clear practical application that qualifies as patentable subject matter under step 2A -prong two of the USPTO guidelines”.
	Examiner’s Response- Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The additional limitation of “generating, by the server, traveling path information for passing from the location of the plurality of terminals through the final gathering place to the destination” does not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the generating step above is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining/deriving/selecting steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional element(s) do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. Please refer to 35 USC 101 below for further clarification.

Claim Objections
Claims 23 and 29 are objected to because of the following informalities:  “the gathering place candidate group comprising sub-locations within each of the selected suggested gathering places” appears to be a typographical error and should be “the gathering place candidate groups comprising sub-locations within each of the selected suggested gathering places”.  Appropriate correction is required.

Claims 23 and 29 are objected to because of the following informalities:  “a final gathering place from the gather place information” appears to be a typographical error and should be “a final gathering place from the gathering place information”.  Appropriate correction is required.

Claims 29-31 and 35 are objected to because of the following informalities:  “the program instructions when executed [further] causes the processor to” appears to be a typographical error and should be “the program instructions when executed [further] cause the processor to”.  Appropriate correction is required.

Applicant is advised that should claims 30 and 31 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “receiving, by the plurality of terminals, the suggested gathering places scores for the suggested gathering places”. Specification provides support for receiving, by the plurality of terminals, the suggested gathering places; however, there is no support for the suggested gathering places scores to be received by the plurality of terminals.

Claims 23 and 29 recite “deriv[ing], at the server, gathering place information based on candidate group scores calculated for each of the gathering place candidate group”. Specification provides support for deriving, at the server, gathering place information based on scores calculated for each of the sub-locations within each of the selected suggested gathering places; however, there is no support for scores to be calculated for each of the gathering place candidate group(s).

Claim 23 recites “generating, at the server, a final selection information comprising a final gathering place …”. Specification provides support for generating, by each of the plurality of terminals, a final selection information comprising a final gathering place …; however, there is no support for such generating the final selection information comprising the final gathering place … to be done at the server.

Claims 23 and 29 recite “generat[ing], by the server, traveling path information for passing from the location of the plurality of terminals through the final gathering place to the destination”. Specification provides support for generating, by the server, traveling path information for passing from the final gathering place to the destination; however, there is no support for such traveling path information to be for passing from the location of the plurality of terminals through the final gathering place to the destination.

Claim 29 recites “transmit, by the plurality of terminals, the suggested gathering places scores for the suggested gathering places”. Specification does not provide support for such limitation.

Claims 24-28 and 30-35 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite because of the recited limitation “selecting, at each of the plurality of terminals, one of the suggested gathering places based on the suggested gathering places”. It is unclear, to the Examiner, what exactly Applicant is referring to by one of the suggested gathering places being selected based on the suggested gathering places.

Claims 23 and 29 are indefinite because of the recited limitations “each of the gathering place candidate group”. It is unclear, to the Examiner, what Applicant means by each of the one/singular group. Examiner suggests amending the limitation to recite “each of the gathering place candidate groups”.
Claims 23 and 29 recite “the location of the plurality of terminals”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending the limitation to recite “the terminal locations” to keep a consistent claim language.

Claim 29 is indefinite because of the recited limitations “the server comprising: a processor configured to execute program instructions; a non-transitory memory storing the program instructions, the program instructions when executed causes the processor to: … transmit, by the plurality of terminals, the suggested gathering places scores for the suggested gathering places”. It is unclear, to the Examiner, how the processor of the server is performing a function done by the plurality of terminals. Examiner notes that based on the 35 USC 112(a) given above and the 112(b) given here, Examiner proceeds under the assumption that this might be a typographical error and Applicant meant to instead recite “transmit the suggested gathering places to the plurality of terminals”.


Claims 24-28 and 30-35 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 23 is directed to a method and claim 29 is directed to a system. Therefore, claims 23 and 29 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 23 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 29 is rejected for the same reasons as the representative claim 23 as discussed here. Claim 23 recites: 

A method of a multi mobility service, the method comprising: 
generating, by a plurality of terminals, user preferences based on vehicle information and user information, the plurality of terminals being located at different terminal locations; 
transmitting, by the plurality of terminals, the user preferences to a server; 
deriving, at the server, suggested gathering places from a plurality of gathering places based on calculating suggested gathering places scores for each of the plurality of gathering places, the plurality of gathering places being intermediate points from the terminal locations to a destination, the suggested gathering places scores, at each of the plurality of gathering places, being calculated based on a weighted combination of a cost score, a time score, and a fatigue degree score, the cost score, the time score, and the fatigue degree score being calculated based on the user preferences of all of the plurality of terminals; 
receiving, by the plurality of terminals, the suggested gathering places scores for the suggested gathering places; 
selecting, at each of the plurality of terminals, one of the suggested gathering places based on the suggested gathering places; 
transmitting, by the plurality of terminals, the selected suggested gathering places; 
determining, at the server, a gathering place candidate group for each of the selected suggested gathering places, the gathering place candidate group comprising sub-locations within each of the selected suggested gathering places; 
deriving, at the server, gathering place information based on candidate group scores calculated for each of the gathering place candidate group, the candidate group scores, at each of the sub-locations within each of the selected suggested gathering places, being calculated based on a weighted combination of the cost score, the time score, and the fatigue degree score; 
HYU-o370USol-BKPage 2 of 10transmitting, by the server, the gathering place information to the plurality of terminals; 
generating, at the server, a final selection information comprising a final gathering place from the gather place information; 
transmitting, by the plurality of terminals, the selection information to the server; and 
generating, by the server, traveling path information for passing from the location of the plurality of terminals through the final gathering place to the destination 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “deriving … suggested [places] …, based on calculating … scores, scores … being calculated based on a weighted combination …, being calculated based on the user preferences …, selecting … one of the [places] …, determining … a [group] …, deriving …. Information …, scores … being calculated based on a weighted combination …” in the context of this claim encompasses a person looking at data collected (received, generated) and forming a simple judgement and/or analysis (deriving places based on various calculations (analysis, comparisons), selecting (analyzing) one of the places, determining (judgement) a group and deriving (analysis and judgment) information based on various calculations (analysis, comparisons)) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method of a multi mobility service, the method comprising: 
generating, by a plurality of terminals, user preferences based on vehicle information and user information, the plurality of terminals being located at different terminal locations; 
transmitting, by the plurality of terminals, the user preferences to a server; 
deriving, at the server, suggested gathering places from a plurality of gathering places based on calculating suggested gathering places scores for each of the plurality of gathering places, the plurality of gathering places being intermediate points from the terminal locations to a destination, the suggested gathering places scores, at each of the plurality of gathering places, being calculated based on a weighted combination of a cost score, a time score, and a fatigue degree score, the cost score, the time score, and the fatigue degree score being calculated based on the user preferences of all of the plurality of terminals; 
receiving, by the plurality of terminals, the suggested gathering places scores for the suggested gathering places; 
selecting, at each of the plurality of terminals, one of the suggested gathering places based on the suggested gathering places; 
transmitting, by the plurality of terminals, the selected suggested gathering places; 
determining, at the server, a gathering place candidate group for each of the selected suggested gathering places, the gathering place candidate group comprising sub-locations within each of the selected suggested gathering places; 
deriving, at the server, gathering place information based on candidate group scores calculated for each of the gathering place candidate group, the candidate group scores, at each of the sub-locations within each of the selected suggested gathering places, being calculated based on a weighted combination of the cost score, the time score, and the fatigue degree score; 
HYU-o370USol-BKPage 2 of 10transmitting, by the server, the gathering place information to the plurality of terminals; 
generating, at the server, a final selection information comprising a final gathering place from the gather place information; 
transmitting, by the plurality of terminals, the selection information to the server; and 
generating, by the server, traveling path information for passing from the location of the plurality of terminals through the final gathering place to the destination

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of the various generating, transmitting and receiving, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information/data for use in the selecting and other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The generating and transmitting steps are also recited at a high level of generality (i.e. as a general means of generating and transmitting information/data from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 23 and 35 further recite the “[by/at each of] [the] plurality of terminals”, “at/by the server”, “multi mobility service system”, “plurality of terminals” and “the server comprising: a processor configured to execute program instructions; a non-transitory memory storing the program instructions, the program instructions when executed causes the processor to”  merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The system(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 23 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, server and/or terminal to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitations of generating and transmitting are well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is generating and transmitting information/data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 24-28 and 30-35 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 10-14 and 16 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 23-35 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667